into believing an appeal had been filed because counsel had sent him a
                prepared notice of appeal, and he only learned that no appeal had been
                filed in October of 2012.
                            This court has held that an appeal-deprivation claim may in
                certain circumstances provide good cause to excuse the filing of an
                untimely petition.    See Hathaway v. State, 119 Nev. 248, 71 P.3d 503
                (2003). In order to demonstrate cause for the delay, a petitioner must
                demonstrate that he actually believed trial counsel had filed an appeal,
                that the belief was objectively reasonable, and that he had filed a post-
                conviction petition within a reasonable time after learning that no direct
                appeal had been filed. Id. at 255, 71 P.3d at 508.
                            While appellant may have reasonably believed that his
                counsel had filed an appeal on his behalf given the fact that trial counsel
                had sent him a copy of a notice of appeal, appellant's assertion that he
                believed a direct appeal was pending until 2012, more than three years
                after his judgment of conviction was filed, was not an objectively
                reasonable belief. See id. at 252-53, 71 P.3d at 506. Moreover, appellant
                did not file his petition within a reasonable time after he allegedly learned
                that a direct appeal was not pending. Even assuming that appellant only
                learned in October 2012, that there was no direct appeal pending,
                appellant waited until April 2014, to file his petition. Such a delay was
                not reasonable. Thus, appellant failed to demonstrate that this claim
                should provide cause for the delay.
                            Second, appellant claimed that he had good cause due to
                ineffective assistance of post-conviction counsel. Appellant's claim lacked
                merit as appellant had no statutory right to post-conviction counsel, and


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                thus the ineffective assistance of post-conviction counsel did not provide
                good cause for the untimely petition. See Crump v. Warden, 113 Nev. 293,
                303, 934 P.2d 247, 253 (1997); McKague v. Warden, 112 Nev. 159, 164, 912
P.2d 255, 258 (1996); see also Brown v. McDaniel, 130 Nev. , 331
P.3d 867, 870 (2014) (explaining that post-conviction counsel's
                performance does not constitute good cause to excuse the procedural bars
                unless the appointment of post-conviction counsel was mandated by
                statute).
                            Third, appellant appeared to claim he had good cause because
                he had a mistaken belief that he had been appointed post-conviction
                counsel shortly after he was convicted and did not discover his mistake
                until November 2012. Appellant's mistaken belief did not explain the
                entire delay in filing his petition, and appellant did not explain why his
                confusion prevented him from filing a petition until April 2014.
                            A petitioner unable to demonstrate good cause to excuse a
                procedurally defective petition may nevertheless be entitled to review of
                defaulted claims if failure to review the claims would result in a
                fundamental miscarriage of justice. Mazzan v. Warden, 112 Nev. 838, 842,
                921 P.2d 920, 922 (1996). In his petition, appellant argued that his
                convictions for first-degree kidnapping and conspiracy to commit
                kidnapping must be reversed because the kidnapping was incidental to the
                attempted robbery. Notably, the kidnapping convictions for appellant's co-
                defendants, who were tried jointly with appellant, were reversed on direct
                appeal as being incidental to the attempted robbery convictions and the
                convictions for conspiracy to commit kidnapping were reversed due to
                insufficient evidence.   See Mayorga-Vargas v. State, Docket No. 53708


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 19(0A
                 (Order Affirming in Part, Reversing in Part, and Remanding, July 19,
                 2010); Lima-Martinez v. State, Docket No. 56488 (Order Affirming in Part,
                 Reversing in Part and Remanding, April 7, 2011).
                               Ordinarily, a petitioner must make a colorable showing of
                 actual innocence of the crime to demonstrate a fundamental miscarriage of
                 justice.   Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001).
                 However, as a matter of law, failure to apply this court's prior
                 determination regarding the insufficient evidence on the convictions of
                 kidnapping and conspiracy to commit kidnapping to appellant would
                 result in a fundamental miscarriage of justice. Appellant and the
                 codefendants were tried jointly and the evidence against appellant was
                 virtually identical to that of his codefendants. Appellant's convictions for
                 kidnapping and conspiracy to commit kidnapping are legally infirm for the
                 same reasons that the codefendants' convictions were determined to be
                 infirm, and appellant was prevented from raising this claim on direct
                 appeal due to his trial counsel's failure to file a direct appea1. 3 The record
                 demonstrates that when appellant learned that a direct appeal had not
                 been filed, he filed a motion to appoint counsel and asserted that he had
                 been deprived of a direct appeal. Under these unique circumstances, we
                 determine that appellant demonstrated that the failure to consider his
                 claim regarding the convictions for kidnapping and conspiracy to commit
                 kidnapping amounted to a fundamental miscarriage of justice. Therefore,



                        3 As
                           discussed earlier, appellant requested that his trial counsel file
                 an appeal and appellant alleged that he believed an appeal had been filed
                 when he received a copy of a blank notice of appeal from counsel.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                we reverse the district court's decision and remand for the district court to
                vacate appellant's convictions for kidnapping and conspiracy to commit
                kidnapping. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED in part
                and REVERSED in part and REMANDED in part. 4




                                                                                    J.
                                                    Pickering



                cc:   Eighth Judicial District Court Dept. 20
                      Nery A. Kehrt
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      4We have considered all proper person documents filed or received in
                this matter. We conclude that appellant is only entitled to the relief
                described herein. This order constitutes our final disposition of this
                appeal. Any subsequent appeal shall be docketed as a new matter.



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A